
	

113 HRES 297 IH: Congratulating the State of Qatar on the ascension of their new amir, Sheik Tamim bin Hamad Al Thani on June 25, 2013, and recognizing the special relationship between the United States and the State of Qatar.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 297
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Grimm (for
			 himself and Mr. Meeks) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the State of Qatar on the
		  ascension of their new amir, Sheik Tamim bin Hamad Al Thani on June 25, 2013,
		  and recognizing the special relationship between the United States and the
		  State of Qatar.
	
	
		Whereas since the signing of the Defense Cooperation
			 Agreement in 1991 and joint military coordination in Operation Desert Storm,
			 Qatar has been one of the United States strongest and most valued allies in the
			 Middle East;
		Whereas the 18-year reign of Sheik Tamim’s father, His
			 Highness Sheik Hamad bin Khalifa Al Thani marked a pivotal period of political
			 modernization and reform in the small Gulf nation, and commenced a series of
			 diplomatic, cultural, and economic engagement between Qatar and the
			 West;
		Whereas Qatar has been a staunch partner of the United
			 States in promoting peace and stability in the Arab world, and has been a
			 driving force in opposing extremism and authoritarian oppression;
		Whereas Al Udeid Air Base and As Saliyah Army Base south
			 of Doha have served as major operations and basing hubs for United States
			 Central Command (CENTCOM) strategic central facilities in the War on Terror in
			 Iraq and Afghanistan;
		Whereas in 2011, Qatar deployed fighter jets and transport
			 planes to support the joint United States-North Atlantic Treaty Organization
			 (NATO) military intervention against Muammar Qaddafi in Libya, and has also
			 been one of the staunchest advocates in pressuring the international community
			 to liberate the Syrian people from the oppressive Bashar al-Assad
			 regime;
		Whereas Qatar has fostered invaluable, international
			 academic exchange in the arts and sciences by hosting satellite campuses of
			 major United States universities and medical institutions including Georgetown
			 University School of Foreign Service, Cornell University, Northwestern
			 University, Virginia Commonwealth University School of the Arts, Texas A&M
			 University, and Carnegie Mellon University;
		Whereas the Al Thani royal family has earnestly promoted
			 good will and friendship between the United States and Qatar, and in 2005 Amir
			 Hamad bin Khalifa donated $100,000,000 to help rebuild housing, hospitals, and
			 schools in the Gulf region following Hurricane Katrina;
		Whereas His Highness Amir Tamim bin Hamad Al Thani’s
			 background as a British-educated businessman, deputy head of Qatar’s armed
			 forces, and membership on the International Olympic Committee perfectly suit
			 him to continue his country’s legacy as a positive force for peace, stability,
			 investment, and modernization in the Arab world and beyond; and
		Whereas the 33-year-old amir’s resonance with the young
			 people in the Middle East uniquely qualify him to build upon the call among the
			 youth of the Arab world to implement the Arab Spring’s promises
			 of liberty and political reform: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates His
			 Highness Amir Tamim bin Hamad Al Thani on his ascension to the throne;
			(2)expresses thanks
			 and appreciation to the departing amir, Sheikh Hamad bin Khalifa Al Thani;
			 and
			(3)recognizes the
			 continued friendship between the United States and the people of the State of
			 Qatar.
			
